Covello, J.,
dissenting. I disagree with the majority-opinion in that it fails to address the threshold question of how Quinones’ status was elevated from an occupant to a tenant at sufferance. By concluding that Quinones was a tenant at sufferance, the majority then goes on to find her a tenant within the meaning of General Statutes § 47a-l (l). Since the opinion fails to disclose how the tenancy at sufferance was created, I respectfully submit that the premise from which the opinion thereafter proceeds is fatally flawed.
The trial court found that Quinones resided with her mother at the Willard Street premises for almost two and one-half years. The trial court further found that “Melendez [the building superintendent] and Rodriguez [Quinones’ mother] occupied the apartment under an oral month to month lease.” Finally, the trial court found that there was no rental agreement between the plaintiff and Quinones as the plaintiff was unaware that she was even on the premises until shortly before it issued the notice to quit.
I submit that these facts establish that Melendez was the tenant at sufferance, i.e., the “person who came into possession of land rightfully [who thereafter] continues in posession wrongfully after his right thereto has terminated.” Welk v. Bidwell, 136 Conn. 603, 608-609, 73 A.2d 295 (1950). The existence of possession is largely a question of fact dependent on the nature of the property and the surrounding circumstances. “Generally, the inquiry is whether the individual has exercised the dominion and control that owners of like property usually exercise. 35 Am Jur. 2d, Forcible Entry and Detainer § 15; see Hancock v. Finch, 126 Conn. 121, 123, 9 A.2d 811 (1939).” Communiter Break Co. v. Scinto, 196 Conn. 390, 394, 493 A.2d 182 *376(1985). Here, the trial court concluded that Melendez, who thereafter moved out, and Rodriguez were in possession, not Quinones. Thus, Quinones had no greater status than simply that of family member or occupant.
That the General Assembly specifically contemplated that there could be occupiers of property who do not have the status of tenants is found in the definition under § 47a-l (j) of “Roomer,” i.e., “a person occupying a dwelling unit, which unit does not include a refrigerator, stove, kitchen sink, toilet and shower or bathtub and one or more of these facilities are used in common by other occupants in the structure.” (Emphasis added.) See also Restatement (Second), Property § 1.2, illustrations 1 and 2.
I submit that the startling conclusion reached by the majority here is that any occupant, whether family member, visitor or whatever, whose presence on the premises is derived from the person in actual possession, becomes a tenant at sufferance and therefore has available the full panoply of rights found in § 47a-1 et seq., including, e.g., the right to notice to quit possession, the right to institute legal action to enforce the landlord’s responsibilities, the right to secure substitute housing in event of the failure of the landlord to provide essential services, or to recover two month’s rent or double the actual damages sustained by the tenant due to the landlord’s failure to provide such services, etc. I do not believe that this is the contemplation of the statute. Accordingly, I dissent.